Title: From Thomas Jefferson to Archibald Stuart, 3 January 1796
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Jan. 3. 96

  I troubled you once before on the subject of my nails, and must trouble you once more, but hope my present plan will protect you from all further embarrasment with it. I sat out with refusing to retail, expecting  the merchants of my neighborhood and the upper country would have given a preference to my supplies, because delivered here at the Richmond whole sale prices, and at hand to be called for in small parcels, so that they needed not to keep large sums invested in that article and lying dead on their hands. The importing merchants however decline taking them from a principle of suppressing every effort towards domestic manufacture, and the merchants who purchase here being much under the influence of the importers, take their nails from them with their other goods. I have determined therefore to establish deposits of my nails to be retailed at Milton, Charlottesville, Staunton, Wormester and Warren, but first at the three first places, because I presume my present works, which turn out a ton a month, will fully furnish them, and two additional fires which will be at work in a short time, will raise it to a ton and a half a month, and enable me to extend my supplies to Wormester and Warren. I shall retail at the Richmond whole sale prices, laying on 5. percent at Milton and Charlottesville for commission to the retailers, and 10. per cent at the other places for commission and transportation. My present retailing prices at Staunton would be



Sixes
  12½d. per ℔
equal to 7/3½ per M



Eights
  12d.
equal to 10/



Tens
  11½d.
equal to 12/5½



Twelves
  11d.
equal to 14/8



Sixteens
  10½d.
equal to 17/6



Twenties
  10½d.
equal to 20/10


It is tolerably certain that the moment my deposit opens, there will be an entire stoppage to the sale of all imported nails, for nobody can retail them in the upper country at the Richmond wholesale prices, advanced only 5. or 10. percent. And as I mean to employ only one person in each place to retail, it will be of some advantage to the merchant who will undertake it, to have the entire monopoly of the nail business, and so draw to his store every one who wants nails; besides the commission of 5. percent, which in an article to be sold for ready money only, and where he does not employ a farthing of his own capital, I am advised is a sufficient allowance for commission. I should expect them to send me a copy of their sales once a month, and to hold the proceeds ready for my draughts at stated periods, say monthly. I trouble you to engage some person whom you can recommend for punctuality, to retail for me. I have heard very favorable accounts of a Mr. Stuart, merchant of Staunton, and should not hesitate to prefer him if he will undertake it. If not, pray do me the favor to find some other. I have written you the details, not that you need trouble yourself with explaining them to any person but that you may put this letter into his hands. As soon as you will name  to me the person you engage I will send him an assortment of nails by the first waggons which will take them in.—Will you be so good as to procure for me a good bearskin, dressed with a soft skin and the hair on. Dr. Johnson will on your application be so good as to pay for it, and take credit in his account with me.—My respectful salutations to Mrs. Stuart, and assurances of attachment to yourself from Your’s affectionately

Th: Jefferson

